UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 1, 2008 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-6407 75-0571592 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code: (713) 989-2000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01 Other Events Southern Union Company (the “Company”) today issued a press release, which is attached hereto as Exhibit 99.1 and incorporated herein by reference, announcing that it has completed preliminary damage assessments of its operations following Hurricanes Gustav and Ike.The Company noted that Hurricane Ike, in particular, had impacted both its transportation & storage and its gathering & processing business segments. The press release details that, as to the Company’s transportation & storage segment: (i) inspections have identified only limited and isolated damage at the Company's onshore Texas and Louisiana facilities, including Trunkline Gas Company, LLC ("TGC"), Trunkline LNG Company, LLC and Florida Gas Transmission Company, LLC; (ii) the Company’s onshore facilities are fully operational; and (iii) the Company's offshore facilities, including Sea Robin Pipeline Company, LLC and TGC’s Terrebonne system, have suffered damage to several platforms and are continuing to experience reduced volumes. As to Southern Union Gas Services (“SUGS”), the Company’s gathering & processing business, while SUGS’ facilities were not affected by the hurricanes, SUGS’ third-party natural gas liquids (“NGL”) fractionator sustained significant damage to its Mont Belvieu, Texas, facility as a result of Hurricane Ike.
